Exhibit 10.1

 

PROMISSORY NOTE AMENDMENT

 

This Promissory Note Amendment by and between Impac Funding Corporation
(“Maker”) and Impac Mortgage Holdings, Inc. (“Holder”) is made and executed
effective as of June 30, 2004 (the “Amendment”).

 

RECITALS:

 

WHEREAS, Maker executed and issued that certain Note dated June 30, 1999 in the
original principal amount of $14,500,000 in favor of Holder, a copy of which is
attached hereto as Exhibit A (the “Note”);

 

WHEREAS, the parties acknowledge and agree that Maker has timely made all
minimum required payments under, and currently is not in default of any of the
terms or conditions of, the Note; and

 

WHEREAS, notwithstanding its rights under the Note, Holder has agreed to extend
the term of the Note until June 30, 2005 and to accept monthly interest only
payments in accordance with the terms of this Amendment for an additional
12-month period ending June 30, 2005 (the “Extended Interest Only Period”).

 

NOW THEREFORE, the parties intending to be legally bound, hereby agree that the
foregoing recitals are incorporated herein by reference and as follows:

 

1. Extension of Term. The parties hereby agree to extend the term of the Note
until June 30, 2005 (the “Maturity Date”), at which time any and all remaining
principal and unpaid interest shall be due and payable.

 

2. Interest Rate. For each calendar month during the Extended Interest Only
Period, the Note shall bear interest (computed on the basis of a 360-day year,
for the actual number of days occurring in the period for which such interest is
payable) at a rate per annum equal to the Prime Rate (as defined below) on the
principal amount from time to time remaining unpaid. For purposes of this
Amendment, the “Prime Rate” in effect for any particular calendar month during
the Extended Interest Only Period shall be the “prime rate” established in the
Wall St. Journal on the first business day of such calendar month.

 

3. Minimum Interest Only Payments. Commencing July 31, 2004 and continuing
thereafter on the last day of each calendar month until the Maturity Date, Maker
shall pay in arrears, and Holder agrees to accept, monthly interest only
payments calculated in accordance with Section 2 above.

 

4. Conflict of Terms. All other terms and conditions of the Note shall remain
unchanged and in full force and effect. In the event of a conflict between the
terms of the Note and this Amendment, this Amendment shall control. Nothing
contained in this Amendment shall effect [sic] the right of Maker to prepay in
part or in full without penalty or premium all amounts owed under the Note.



--------------------------------------------------------------------------------

5. Complete Agreement. This Amendment, along with the Note, constitutes the
entire understanding of the parties and supersede [sic] in their entirety all
prior oral or written understandings related thereto.

 

6. Consideration. The parties acknowledge and agree the mutual covenants
contained herein shall be sufficient consideration for all purposes.

 

7. Notice. Any notice required or permitted to be sent pursuant to this
Amendment shall be sent by United States certified mail, return receipt
requested, to the last known address of such party.

 

[SIGNATURES ON FOLLOWING PAGE]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of
June 30, 2004.

 

    MAKER:       IMPAC FUNDING CORPORATION             By:   /s/    RICHARD J.
JOHNSON                     Name:   Richard Johnson             Title:   CFO and
Executive Vice President             By:   /s/    RONALD M. MORRISON            
        Name:   Ronald Morrison             Title:   Executive Vice President  
  HOLDER:       IMPAC MORTGAGE HOLDINGS             By:   /s/    JOSEPH
TOMKINSON                     Name:   Joseph Tomkinson             Title:  
Chief Executive Officer             By:   /s/    WILLIAM ASHMORE                
    Name:   William Ashmore             Title:   President

 

3